DETAILED ACTION
1.	This action is responsive to the following communication: a Request for Continued Examination filed on March 2, 2022, corresponding to Amended Claims and Remarks filed on February 9, 2022.  This action is made non-final.
2.	Claims 1 and 3-22 are pending in the case; Claims 1, 19, and 20 are independent claims; in the Claim Amendments filed on February 9, 2022, Claims 1, 10, 19, 20, and 22 were amended.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022, has been entered.


Response to Arguments
4.	Applicant’s arguments, see Remarks filed on February 9, 2022 (pgs. 7-8), with respect to the rejections of claims under 35 U.S.C. § 112(a), have been fully considered and are persuasive.  The § 112(a) rejection of independent claims has been withdrawn.




Specification
6.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 9-12, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi, US 2011/0205171 A1, published on August 25, 2011.
With respect to independent Claim 1, Akiyoshi teaches an information processing device comprising: a memory; and an electronic processor, wherein the memory includes instructions that, when executed by the electronic processor, cause the electronic processor to perform a set of operations including (see Fig. 1 (element 114, comprising elements 121 and 122), ¶ 0055): 
receiving a plurality of consecutive frame images constituting a proxy file of a first moving image captured by one or more devices, the proxy file including less than all frame images of the first moving image (see Figs. 3 (element 313), ¶¶ 0058, 0060, showing that “each moving image object is a collection of frame images which are extracted from a moving image (data item) and displayed to show an 
extracting a plurality of specific frame images at a fixed interval from the proxy file (see Figs. 11A-C, ¶¶ 0081-82, 0109-12, showing that based on a user gesture the number of frame images to be displayed is determined and the corresponding frame images are extracted).
controlling a display … to display the plurality of specific frame images (see Figs. 11A-C). 

While Akiyoshi does not appear to explicitly illustrate “controlling a display unit of a second device to display the plurality of specific frame images,” Akiyoshi makes it clear that “the present invention can be applied to any other display control device insofar as it can cause the timeline of a moving image to be displayed on a display device which is a touch panel” (see ¶ 0125), and a skilled artisan would understand that a digital camera illustrated in Akiyoshi could be connected to an external display in order to allow the user to view the content on a larger display and manipulate frame images more easily and/or more precisely; furthermore, a skilled artisan would understand that extracted frame images could be stored on and/or transmitted to a 

In addition, Akiyoshi does not explicitly use the term “proxy file” but a skilled artisan would understand that a collection of frame images could be transmitted to a different device and manipulated in a same manner as illustrated in Figs. 11A-C of Akiyoshi (see ¶¶ 0005-07, 0125).  Furthermore, there is no explicit mention in Akiyoshi regarding “the proxy file including less than all frame images of the first moving image” but a skilled artisan would understand that the frame image-extraction section 106 would only extract frame images at certain intervals, thus the resulting collection of frame images would be “less than all frame images of the first moving image” (see, for example, Fig. 12C, ¶ 0115, illustrating that there are only 4 frame images between 30th and 33rd seconds, while the corresponding moving image would comprise a larger number of frames (i.e., 30 frames per second)).  


With respect to dependent Claim 9, Akiyoshi teaches the information processing device according to claim 1, as discussed above, and further teaches wherein the plurality of specific frame images and meta information corresponding to the plurality of frame images are displayed on the display unit (see Figs. 1 (elements 107, 112), 3, 11; see also discussion of Claim 1, above).

dependent Claim 10, Akiyoshi teaches the information processing device according to claim 9, as discussed above, and further teaches wherein extracting the plurality of specific frame images at the fixed interval from the proxy file further includes extracting the plurality of specific frame images from the proxy file on a basis of the meta information (see Fig. 1 (element 112), ¶ 0054, showing that information associated with moving image data is stored in the storage medium – a skilled artisan would understand that such information would be used in order to determine the attributes of the moving image file and in turn to determine which frame images to extract).

With respect to dependent Claim 11, Akiyoshi teaches the information processing device according to claim 9, as discussed above, and while Akiyoshi does not appear to explicitly discuss wherein the meta information is acquired by a third device different from the second device, as discussed above with respect to Claim 1, a skilled artisan would understand that the moving image file and/or corresponding frame images and meta data can be transmitted to a different device for processing and user interaction (see ¶ 0125).

With respect to dependent Claim 12, Akiyoshi teaches the information processing device according to claim 1, as discussed above, and further suggests wherein the one or more devices is two or more devices that are distinct from the second device (see ¶ 0125; see also discussion of Claims 1 and 11, above).

With respect to dependent Claim 18, Akiyoshi teaches the information processing device according to claim 1, as discussed above, and while Akiyoshi does not appear to explicitly suggests wherein the first moving image is a moving image obtained by imaging a surgical operation, and the plurality of specific frame images constituting the second moving image and information related to the surgical operation are displayed on the display unit, there is nothing in Akiyoshi that would prevent the camera described therein to be used in a “surgical operation” as the captured images would be processed in the same manner as any other image captured by such camera.

With respect to Claims 19-21, these claims reflect an information processing method and a non-transitory computer-readable medium comprising steps and/or features recited in Claims 1 and 12, respectively, and are thus rejected along the same rationale as those claims, above.


8.	Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi in view of Son, US 2013/0229374 A1, published on September 5, 2013.
With respect to dependent Claim 3, Akiyoshi teaches the information processing device according to claim 1, as discussed above, but Akiyoshi does not appear to explicitly suggest wherein, when a predetermined input for instructing a change in a time interval as the fixed interval is performed by a user on one frame image among the plurality of specific frame images displayed on the display unit, the plurality of specific frame images are displayed with the fixed interval changed based on the predetermined input.  However, Akiyoshi makes it clear that other inputs and functions can be performed on the displayed frame images, and a skilled artisan would understand that time interval of displayed images (see, for example, Akiyoshi, Figs. 4A-C) could be adjusted in various manners, as illustrated by the teachings of Son.
Son, in the same field of endeavor of displaying images, teaches wherein, when a predetermined input for instructing a change in a time interval as the fixed interval is performed by a user on one frame image among the plurality of specific frame images displayed on the display unit, the plurality of specific frame images are displayed with the fixed interval changed based on the predetermined input (see Figs. 14-16, ¶¶ 0025-27, 0161-70, showing the configuration of the key frame pictures which are displayed on the touchscreen after the space between the two adjacent key frame pictures has been touched; when the space between the two adjacent key frame pictures KF4 and KF5 is touched, each time interval between every two of the key frame pictures KF1 to KF9, as shown in (16-2) of FIG. 16, is equally divided in proportion to a prescribed number and the frame pictures at the equally-divided views become the sub-key frame pictures KF1-1, KF1-2, KF9-2; see also Figs. 17-19, ¶¶ 0171-82, showing different ways to change the time interval based on a user input; see Figs. 23-24, ¶¶ 0188-92, showing that with a user input (e.g., dragging two frames to each other, similar to a pinch-in gesture), the time interval between any two frames are narrowed; see Figs. 25-26, ¶¶ 0194-97, showing that with a user input (e.g., dragging two frames away from each other, similar 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Akiyoshi and Son before them prior to the effective filing date of the claimed invention, to modify the display of frame images taught by Akiyoshi to include the feature of changing time internal of frames by a user input as suggested by Son in order to increase or reduce the time intervals for frames.  One would have been motivated to make such a combination because providing the feature of changing time internal of frames by a user input in order to increase or reduce the time intervals for frames would have been obtained, as taught by Son (see Figs. 14-19, 23-26, ¶¶ 0025-27, 0161-82, 0182-92, 0194-97).

With respect to dependent Claim 4, Akiyoshi in view of Son teaches wherein the display unit is a touch panel configured integrally with an input unit, and the predetermined input is a pinch-in operation or a pinch-out operation performed on the touch panel with the one frame image substantially centered on the touch panel (see Son, ¶ 0007, showing touchscreen, and Figs. 23-24, ¶¶ 0188-92, showing that with a user input (e.g., dragging two frames to each other, similar to a pinch-in gesture), the time interval between any two frames is narrowed; with the touched frame image 5 as substantially centered on the touch panel).

With respect to dependent Claim 5, Akiyoshi in view of Son suggests wherein, in a first case where the predetermined input is the pinch-in operation, the time interval is reduced (see Son, Figs. 23-24, ¶¶ 0188-92, showing that with a user input (e.g., dragging two frames to each other, similar to a pinch-in gesture), the time interval between any two frames are narrowed).

With respect to dependent Claim 6, Akiyoshi in view of Son suggests wherein, in a second case where the predetermined input is the pinch-out operation, the time interval is increased (see Son, Figs. 25-26, ¶¶ 0194-97, showing that with a user input (e.g., dragging two frames away from each other, similar to a pinch-out gesture), the time interval between any two frames are widened; in the example, one frame image is touched).

With respect to dependent Claim 7, Akiyoshi in view of Son suggests wherein, in a second case where the one frame image is displayed with the time interval reduced in accordance with the pinch-in operation performed on the one frame image, the one frame image is displayed in a state where a display position is fixed (see Son, Figs. 23-24, ¶¶ 0188-92, showing that with a user input (e.g., dragging two frames to each other, similar to a pinch-in gesture), the time interval between any two frames are narrowed; in the example, one frame image is touched; with the touched frame image 5 which is displayed in a state where a display position is fixed).

With respect to dependent Claim 8, Akiyoshi in view of Son suggests wherein, in a third case where the plurality of specific frame images are displayed with the time interval increased in accordance with the pinch-out operation performed on the one frame image, the one frame image is displayed in a state where a display position is fixed (see Son, Figs. 25-26, ¶¶ 0194-97, showing that with a user input (e.g., dragging two frames away from each other, similar to a pinch-out gesture), the time interval between any two frames are widened; in the example, one frame image is touched; with the touched frame image 5 which is displayed in a state where a display position is fixed).


9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi in view of Son, and further in view of Ageishi et al. (hereinafter Ageishi), US 2007/0189709 A1, published on August 16, 2007.
With respect to dependent Claim 13, Akiyoshi in view of Son teaches the information processing device according to claim 3, as discussed above, and while Akiyoshi in view of Son does not appear to explicitly teach wherein editing point information for editing the second moving image is input by the user and is transmitted to the one or more devices, the teaching of Ageishi, from the same field of endeavor of editing a video, can be relied upon for a suggestion of this limitation (see Ageishi, Fig. 2, ¶ 0011, showing that a user of the nonlinear editing client 7 (or any of the plurality of nonlinear editing clients) inputs information relating to AV data editing, using an operation inputting unit 71 and an editing work display unit 72. A video editing information generating unit 73 then generates video editing information in accordance with the inputted information. The generated video editing information is then transmitted to an AV data managing unit 61 in the nonlinear editing server 6. Based on 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Akiyoshi, Son, and Ageishi before them prior to the effective filing date of the claimed invention, to modify the moving image interaction described in Akiyoshi and Son to include the feature of transmitting editing information to a server as taught by Ageishi, in order to allow the centralized control of editing information from different clients in an efficient manner (see Ageishi, ¶¶ 0011-15).


10.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi in view of Son and Ageishi, and further in view of Yamasaki et al. (hereinafter Yamasaki), US 2015/0213836 A1, published on July 30, 2015.
With respect to dependent Claim 14, Akiyoshi in view of Son and Ageishi teaches the information processing device according to claim 13, as discussed above, but does not appear to explicitly show wherein the editing point information is information indicating an in-point frame image serving as an in-point that indicates a starting point and an out-point frame image serving as an out-point that indicates a termination point of a scene in the second moving image.  However, the teachings of Yamasaki can be relied upon for a suggestion of this limitation (see Yamasaki, ¶ 0004, describing a non-linear video editing apparatus allowing the starting position (in-point) and ending position (out-point) of a scene … These in-point and out-point positions are associated with the video data and held as editing information, and a clip of the scene as cut out is formed based on this editing information; see Figs. 3, 7, ¶¶ 0071-73, showing that the input part 13a is operated by the user and the CPU 14 sets, in response to user's instructions received via the input interface 13, for example, a clip marker in-point A and a clip marker out-point B in the material data; see Figs. 8A-8C and ¶¶ 0080-82, where a user menu window “Set clip mark In/Out” is shown as 127 in Fig. 8A; If the menu window 127 is operated to click a clip mark setting ("Set clip mark In/Out"), the display screen is changed to a display screen as shown in FIG. 8B; FIG. 8B illustrates a situation in which the clip marker 125, with which the user sets an in-point (In) and an out-point (Out) to specify a material time range 125a; see also Fig. 2, showing the video is captured from a camera as different device).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Akiyoshi, Son, Ageishi, and Yamasaki before them prior to the effective filing date of the claimed invention, to modify the moving image interaction described in Akiyoshi, Son, and Ageishi, to include the editing features discussed in Yamasaki in order to ensure that selected positions in a moving image can be properly mapped among other moving images and corresponding image frames (see Yamasaki, ¶¶ 0010-11, 0013; see also Akiyoshi, Fig. 3).



11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi in view of Son, Ageishi and Yamasaki, and further in view of Craven et al. (hereinafter Craven), US 5,649,171, issued on July 15, 1997.
With respect to dependent Claim 15, Akiyoshi in view of Son, Ageishi, and Yamasaki does not appear to explicitly teach, but in the same field of endeavor of editing a video, Craven teaches wherein the in-point frame image serving as the in-point and the out-point frame image serving as the out-point displayed on the display unit are highlighted (see Craven, Fig. 16, col. 42, lines 24-47, showing that the in-point and out-point markers 254 are highlighted, each with an indicator border 256 surrounds each mark point frame 254).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Akiyoshi, Son, Ageishi, Yamasaki, and Craven before them prior to the effective filing date of the claimed invention, to modify the video editing system taught by Akiyoshi, Son, Ageishi, and Yamasaki to include the feature of highlighting/marking in-point and out-point frames as taught by Craven in order to allow the user to distinguish which frames are marked as starting and ending frames (see Craven, col. 42, lines 24-47).  


12.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi in view of Son, Ageishi, Yamasaki, and Craven, and further in view of Tanaka et al. (hereinafter Tanaka), US 6,314,231 B1, issued on November 6, 2001.
With respect to dependent Claim 16, Akiyoshi in view of Son, Ageishi, Yamasaki, and Craven does not appear to explicitly teach, but in the same field of endeavor of editing a video, Tanaka teaches wherein the editing point information includes a first frame image reproduced a first predetermined period of time before the in-point frame image and a second frame image reproduced a second predetermined period of time after the out-point frame image (see Tanaka, Figs.10, 12, col. 16, line 8 – col. 17, line 35, showing that when editing is performed, an offset amount is added to the in-point IN and the out-point OUT (e.g., in Fig. 12, v3 is the marked in-point and the v2 is a frame image reproduced a predetermined period of time/offset time)).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Akiyoshi, Son, Ageishi, Yamasaki, Craven, and Tanaka before them prior to the effective filing date of the claimed invention, to modify the video editing system taught by Akiyoshi, Son, Ageishi, Yamasaki, and Craven to include the feature of reproducing a frame image a period of time before the in-point and a period of time after the out-point taught by Tanaka in order to allow a user to reselect the in-point or out-point frame image.  One would have been motivated to make such a combination 

 With respect to dependent Claim 17, Akiyoshi in view of Son, Ageishi, Yamasaki, Craven, and Tanaka teaches wherein highlighting of the in-point frame image and the out-point frame image is maintained (see Craven, Fig. 16, col. 42, lines 24-47, showing that the in-point and out-point markers 254 are highlighted, each with an indicator border 256 surrounds each mark point frame 254; see also Tanaka, Fig. 12, showing that V3 is maintained as highlighted).


13.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi in view of Shin et al. (hereinafter Shin), US 2014/0223379 A1, published on August 7, 2014.
With respect to dependent Claim 22, Akiyoshi teaches the information processing device according to claim 1, as discussed above, and while Akiyoshi does not appear to explicitly suggest wherein the fixed interval is one selected from a group consisting of: every 1 minute, every 5 minutes, and every ten minutes, Akiyoshi makes it clear that frame images can be created at a time position designated by a user (see ¶ 0053; see also Figs. 4A-C, ¶¶ 0063-65).  A skilled artisan would understand that the interval at which the frame images are created would depend on the length of a video – 
Furthermore, the teachings of Shin can be relied upon for an explicit showing of selecting a particular time period when the frame images are created, and a skilled artisan would understand that particular intervals would be a matter of programmer’s choice (i.e., every X seconds/minutes) or could be dependent on the length of the video (see Shin, Fig. 8, ¶¶ 0058, 0084, showing that in response to the content being a moving image, the plurality of images may be a frame in a predetermined unit from a first frame to a last frame; for example, a frame in a predetermined unit may be set as 10 seconds, 1 minute, and 10 minutes, etc., and the display apparatus may extract the plurality of images and generate a thumbnail image when storing content).  Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Akiyoshi and Shin before them prior to the effective filing date of the claimed invention, to modify the frame image creation described by Akiyoshi to include the feature of extracting images at fixed intervals as taught by Shin, in order to allow the user to review and analyze captured images intuitively (see Shin, ¶ 0005-07).  

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179